Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities: Lines 10 and 12 “the images” should be replaced by “the plurality of images”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities: Lines 5 and 7 “the images” should be replaced by “the plurality of images”.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities: Lines 7 and 9 “the images” should be replaced by “the plurality of images”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 39-51 are directed to a storage device comprising machine-readable instructions claimed in the absence of any underlying medium or other system, but a storage device is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable recording medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means for,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use the word that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means" is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for capturing”, “means for communicating”, etc. in claims 52-63.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over Munukutla et al. (US PGPUB 20170200472) in view of Penha et al. (US PGPUB 20160357400).
[Claim 26]
Munukutla teaches an apparatus comprising: a housing (Paragraph 51, device 200 has housing);
a camera to capture a series of images (Paragraph 52); a display (208, figure 2, Paragraph 51); a battery (296);

generate frame quality scores for the images based on: (a) the motion data, and (b) autofocus data (Paragraph 54, the score for discrete segments is generated by analyzing various attributes such as motion sensors available in the electronic device 200 (i.e., pan, zoom-in, zoom-out, tilt, random camera movements), motion activity-based weighting for visual analysis, proximity of the segment to the Captured image and other predetermined weight attributes such as face detection, determining zoom ratio using camera cues, determining auto-focus information using the camera cues, determining blur, brightness, and contrast values, and frame quality or motion based qualification metrics).; select an image from the images based on the frame quality scores (Paragraph 49, an alternate key moment image with a score above a certain threshold and closest in time to the captured image is selected as a new key moment image for subsequent analysis and playback); and fails to save the selected image. However teaches that in some embodiments, representative image 512-4 corresponds to an image that was acquired shortly after detecting activation of the shutter button 514, at a time that takes into account shutter 
lag (the time delay between detecting activation of the shutter button and capturing/storing the representative image, Paragraph 228). Image 512-4 is a selected image (figure 5k). ). Therefore taking the combined teachings of Munukutla and Penha, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have save the selected image in order to record an interesting moment without the chance of losing a shot. 
		Munukutla in view of Penha fails to teach a gyroscope. However Official Notice is taken that it is very well known to have a gyroscope to measure motion since a gyroscopic sensor and 
and also because the amount of image blur caused by rotation is independent of scene depth.  Thus, use of rotational motion to indicate the degree of blurring has been observed to provide greater effectiveness than translational motion. Therefore taking the combined teachings of Munukutla, Penha and Official Notice, it would be obvious to one skilled in the art before the effective filing date of the invention to have a gyroscope to measure motion since a gyroscopic sensor and the detected motion of the camera unit is angular of the camera unit around at least one axis, preferably around three orthogonal axes.  This has proven effective, because during normal use rotational motion typically provides a larger degree of motion blur than translational motion, and also because the amount of image blur caused by rotation is independent of scene depth.  Thus, use of rotational motion to indicate the degree of blurring has been observed to provide greater effectiveness than translational motion.
[Claim 27]
Munkutula teaches wherein the processor circuitry is to identify the series of images in response to a shutter signal (Paragraph 48, as shown in FIG. 1B, initially, the plurality of images (i.e., frames) are captured in the background prior to and after pressing a camera shutter (i.e., shutter icon) to capture an image.  Further, the captured image is analyzed to identify an out-of-focus blur, motion blur distortion, and/or blurring from extreme light intensity.).
[Claim 28]

[Claims 29 and 30]
Penha teaches Media capture user interface 500 includes a shutter button 514 (illustrated as a shutter release icon).  As shown in FIG. 5F, media capture user interface 500 is configured to detect activation of shutter button 514 (e.g., through tap gesture 518).  In response to detecting activation of the shutter button 514, portable multifunction device 100 groups a plurality of images 512 acquired by the camera in temporal proximity to the activation of shutter button 514 into a sequence of images (e.g., a so-called "enhanced photo", Paragraphs 227 and 351)in order to make the device smaller by providing shutter icon on the display.
[Claim 31]
Munkutula teaches wherein the processor circuitry is to generate the frame quality scores in response to a shutter signal (Paragraph 48).
[Claim 32]
Penha teaches that selecting a predefined number of images after the representative image.  In some embodiments, the predefined grouping criteria include selecting images in a predefined range of time immediately after detecting activation of the shutter button (Paragraph 354) in order to make it easier for the user to select images by a same icon.
[Claim 33]
Penha teaches that in some embodiments, representative image 512-4 corresponds to an image that was acquired shortly after detecting activation of the shutter button 514, at a time that takes into account shutter lag (the time delay between detecting activation of the shutter button and 
[Claim 34]
Munkutula teaches wherein the processor circuitry is to detect blur associated with the images (Paragraph 48).
[Claim 35]
Munkutula teaches wherein the processor circuitry is to generate the frame quality scores based on a motion blur score associated with the gyroscope (Paragraph 54, frame quality or motion based qualification metrics).
[Claim 36]
Munkutula teaches wherein the processor circuitry is to generate the frame quality scores based on an autofocus measure (Paragraph 54).
[Claim 37]
Munkutula teaches wherein the processor circuitry is to generate the frame quality scores based on motion of a frame (Paragraph 54, frame quality or motion based qualification metrics).
[Claim 38]
Penha teaches  wherein the display is to present the selected image (figure 5k) in order for the user to see the image and make sure the image is right.
[Claims 39-51]
These claims are storage claims similar to claims 26-38 and are therefore analyzed and rejected based upon claims 26-38 respectively.
[Claims 52-63]

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696